         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


STEVEN FRANCIS D’AMICO,

             Plaintiff,

v.                                            CASE NO. 4:18cv494-RH-CAS

JULIE JONES et al.,

             Defendants.

_____________________________/


            ORDER DENYING A PRELIMINARY INJUNCTION


      This prisoner civil-rights case is before the court on the magistrate judge’s

report and recommendation, ECF No. 19, which recommends denial of the

plaintiff’s motion for a preliminary injunction. This order accepts the

recommendation and denies a preliminary injunction. But the plaintiff may renew

the motion if he alleges with some specificity precisely what he urgently needs and

is not receiving and provides a declaration or other supporting evidence. The

magistrate judge should require a prompt response to any such renewed motion.

      IT IS ORDERED:
      The report and recommendation is accepted and adopted as the court’s

opinion. The preliminary-injunction motion, ECF No. 12, is denied without

prejudice. The case is remanded to the magistrate judge for further proceedings.

      SO ORDERED on August 20, 2019.

                                      s/Robert L. Hinkle
                                      United States District Judge
